Citation Nr: 0201940	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  00-09 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable rating for 
adenocarcinoma of the prostate, status post retropubic 
prostatectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran retired after 20 years of active military service 
in October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which established service connection for 
adenocarcinoma of the prostate, status post retropubic 
prostatectomy, effective from May 21, 1999, and assigned this 
disability a noncompensable (0 percent) rating.  The veteran 
disagreed with this initial rating.

The Court has noted that there is a distinction between a 
claim based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings. Fenderson v. West, 12 Vet. App. 
119 (1999).  In a Statement of the Case dated in October 
1999, the RO informed the veteran that the disability was 
evaluated as 0 percent disabling from May 21, 1998, one year 
prior to the date the claim was received based on a 
liberalizing law.

The veteran testified at a video conference hearing in 
November 2001 before the undersigned member of the Board.  
The veteran submitted additional evidence in support of his 
claim at the time of this hearing and waived his right to 
have this additional evidence initially considered by the RO.  
A transcript of the hearing testimony has been associated 
with the claims file.


FINDINGS OF FACT

1.  On January 12, 1999, evidence of prostate cancer, 
elevated PSA (prostate specific antigen), was identified; in 
February 1999 a biopsy specimen taken from the veteran's 
prostate was positive for adenocarcinoma.

2.  The veteran underwent a retropubic prostatectomy on March 
16, 1999.

3.  The veteran's initial claim for compensation for prostate 
cancer was received by VA on May 21, 1999.  

4.  In August 1999, the RO established service connection for 
adenocarcinoma of the prostate, status post radical 
retropubic prostatectomy, effective from May 21, 1999; in 
October 1999 the RO informed the veteran that the effective 
date had been made retroactive to May 21, 1998.

5.  The veteran's PSA suggested a recurrent tumor and he 
underwent six and a half weeks of external beam irradiation 
to the pelvis during April and May 2000.

6.  The veteran has not been scheduled for or undergone a 
mandatory VA examination following cessation of radiation 
treatment for the prostate cancer.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for adenocarcinoma 
of the prostate were not met prior to January 12, 1999.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2001).

2.  The criteria for a 100 percent rating for adenocarcinoma 
of the prostate were met as of January 12, 1999.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.115b, Diagnostic Code 7528 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 114 Stat. 2096 (2000) 
[now codified at 38 U.S.C.A. § 5100 et seq. (West Supp. 
2001)].  This law eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  
In view of the Board's favorable decision in this case, the 
veteran will not be prejudiced by the Board's failure to 
remand the case to ensure that the RO has complied with the 
VCAA.

Factual Background.  Medical records from the veteran's 
urologist, D. Harris, M.D., reflect that when the veteran was 
seen for a prostate check on January 12, 1999, his prostate 
felt okay and blood was taken for a PSA test.  On January 25, 
1999, it was reported that the veteran's PSA was 5.0, an 
elevation from 3.6.  On February 11, 1999, the veteran 
underwent a prostate ultrasound and biopsy specimens were 
taken from his prostate.  In February 1999 it was learned 
that one of the biopsy specimens was positive for 
adenocarcinoma.  On March 16, 1999, the veteran underwent a 
retropubic prostatectomy procedure.  He continued to improve 
after surgery although he suffered post proctectomy impotence 
and incontinence.

On May 21, 1999, the veteran's claim for compensation for 
prostate cancer was received by the RO.

On VA examination in July 1999, it was reported that the 
veteran had no urologic problems until 1993 when he developed 
gross hematuria.  He underwent surgery for removal of a 
bladder tumor, and had no further episodes of hematuria.  He 
did not have any follow up cystoscopies, but has had yearly 
prostate examinations.  He had an elevated PSA in February 
1999 and a prostate biopsy was positive for adenocarcinoma.  
In March 1999 he underwent a radical retropubic proctectomy.  
Surgery was without complications and recovery was 
unremarkable.  He has had some stress urinary incontinence 
and wore absorbent pads.  This has gradually resolved and he 
has not worn pads for the past week.  He has been able to 
achieve normal erections and intercourse.

By a rating decision dated in August 1999, the RO established 
service connection for adenocarcinoma of the prostate, status 
post radical retropubic proctectomy.  A noncompensable rating 
was assigned from May 21, 1999, the date of claim.  In a 
Statement of the Case dated in October 1999, the RO informed 
the veteran that the disability was evaluated as 0 percent 
disabling from May 21, 1998, one year prior to the date the 
claim was received based on a liberalizing law.

In May 2000, the veteran perfected his appeal from the 
initial rating decision.  In addition he noted that his PSA 
count had steadily increased to the point that he began 
radiation treatment in April 2000 and had so far undergone 29 
treatments with 4 more scheduled.

In a letter dated in May 2000, J. Russell, M.D., reported 
that the veteran was under his care for radiation oncology.  
His rising serum PSA suggested a recurrent tumor.  The 
veteran was in the process of completing six and a half weeks 
of external beam irradiation to the pelvis and would require 
many years of follow up to access his overall response to 
treatment, with the possibility that he might need additional 
therapies.

In a statement dated in November 2001, Dr. Harris reported 
that after he had performed a radical retropubic 
prostatectomy on the veteran in March 1999, the veteran 
manifested evidence of persistent or recurrent cancer and had 
to be treated with external beam radiation therapy.

At the hearing in November 2001, the veteran reported that he 
completed the 32 radiation treatments about the end of May 
2000 and that the treatment had been successful.  He 
testified that he wore absorbent pads and changed them 2 to 3 
times a day.  He had to go to the bathroom every 45 minutes.  
He voided at least 5 times per night.  He also had skin 
irritations from the urine and pads.

Analysis.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.

Malignant neoplasms of the genito-urinary system are to be 
rated as 100 percent disabling.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  The Note following this Code provides 
the following:  

Following the cessation of surgical, X-
ray, antineoplastic chemotherapy, or 
other therapeutic procedure, the rating 
of 100 percent shall continue with 
mandatory VA examination at the 
expiration of six months.  Any change in 
evaluation based upon that or any 
subsequent examination shall be subject 
to the provisions of  § 3.105(e) of this 
chapter.  If there has been no local 
reoccurrence or metastasis, rate on 
residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.

The provisions of 38 C.F.R. § 3.105(e) indicate:

(e) Reduction in evaluation -- 
compensation.  Where the reduction in 
evaluation of a service-connected 
disability or employability status is 
considered warranted and the lower 
evaluation would result in a reduction or 
discontinuance of compensation payments 
currently being made, a rating proposing 
the reduction or discontinuance will be 
prepared setting forth all material facts 
and reasons.  The beneficiary will be 
notified at his or her latest address of 
record of the contemplated action and 
furnished detailed reasons therefor, and 
will be given 60 days for the 
presentation of additional evidence to 
show that compensation payments should be 
continued at their present level.  Unless 
otherwise provided in paragraph (i) of 
this section, if additional evidence is 
not received within that period, final 
rating action will be taken and the award 
will be reduced or discontinued effective 
the last day of the month in which a 60-
day period from the date of notice to the 
beneficiary of the final rating action 
expires.

In the instant case, Diagnostic Code 7528 provides for a 100 
percent evaluation for prostate cancer which is to continue 
until the veteran has undergone a VA examination at the 
expiration of six months after treatment has ended.  Thus a 
100 percent rating should have been assigned for the 
veteran's prostate cancer as of the date manifestations of 
this condition were first discovered, i.e., January 12, 1999.  
The veteran underwent a radical retropubic prostatectomy on 
March 16, 1999.  At the time of the July 1999 examination, 
six months had not passed following cessation of treatment.  
Thus, if the 100 percent evaluation had been properly 
assigned, it could not have been reduced based on that 
examination.  Additionally, it is clear that after the 
prostatectomy in March 1999, the veteran's rising serum PSA 
suggested a recurrent tumor and he then underwent six and a 
half weeks of external beam irradiation to the pelvis during 
April and May 2000.  At the hearing in November 2001, the 
veteran reported that he completed the radiation treatments 
about the end of May 2000.  The provisions of Diagnostic Code 
7528 provide that the 100 percent rating is to continue until 
the veteran is provided a VA examination following the 
cessation of therapeutic procedures.  He has not yet been 
scheduled for, or undergone, such a mandatory VA examination.

Manifestations of prostate cancer were first identified in 
January 1999 and adenocarcinoma of the prostate was first 
diagnosed in February 1999.  The diagnosis was based on a 
biopsy done earlier that month in response to the PSA results 
of the preceding month.  Prior to the manifestations of 
prostate cancer identified in January 1999, there was no 
basis for a compensable rating.  Therefore, the Board 
concludes that staged ratings are appropriate.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Inasmuch as no VA examination 
has been scheduled to satisfy the requirements of the Note to 
Diagnostic Code 7528, a reduction of the 100 percent rating 
cannot properly be considered at this time.  Thus, the Board 
concludes that a 100 percent rating for the veteran's 
postoperative prostatic adenocarcinoma must be continued, at 
least until a VA examination can be scheduled in accordance 
with the Note to Diagnostic Code 7528.

Accordingly, the Board finds that the evidence supports the 
assignment of a noncompensable rating prior to January 12, 
1999, and the grant of a 100 percent evaluation as of this 
date.  Any reasonable doubt has been resolved in the 
veteran's favor.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990), 1 Vet. App. at 54. 


ORDER

A compensable evaluation for adenocarcinoma of the prostate 
prior to January 12, 1999, is denied.

A 100 percent rating for adenocarcinoma of the prostate, 
status post prostatectomy, is granted from January 12, 1999, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

